As we greet all delegations, we also welcome the holding of the seventy-second session of the General Assembly. Uruguay is convinced that today more than ever we need to strengthen these bodies of international coordination and leadership. Failure to do so would be to abandon humankind to transnational powers that escape regulation and arbitrarily impose their rule, notwithstanding the full validity of national sovereignties, which, throughout the course of history, have shown great longevity and bravely responded to challenges.
By instituting the reforms necessary to adapt its structures and methodologies to a time that is very different from the one in which it was born, the United Nations should become stronger, and the General Assembly, its main body, should be given higher priority. This would be a worthwhile endeavour, given that the Assembly is and will continue to be the expression of a universal demos, which humankind must safeguard as the ideal for organizing peaceful coexistence on a global scale, where all States, large and small, are equally worthy and respected.
Uruguay’s foreign policy has focused on certain traditional pillars that have governed its actions throughout history, such as democracy, the rule of law, respect for and promotion of human rights, the defence of multilateralism, and the commitment to dialogue and peace. These are the principles that our country has historically defended and actively promoted. Uruguay has made these pillars its State policy, supported by all its political parties regardless of the different ideological or programmatic orientations that alternate based on the rotation of power that is inherent to our idea of democracy. They represent a common heritage and a key chapter of the agreements entered into throughout our history that define our national identity.
Today, with the world facing a broad range of threats and challenges, Uruguay is resolved to make its voice heard and base its actions on the international stage on those cornerstones that have held up its architecture in a peaceful and democratic manner. The increase in armed conflicts, characterized by unprecedented violence, the proliferation of weapons of mass destruction and the expansion in the trade of all types of weapons, the spread of terrorism, cyberattacks, hunger and the devastating effects of climate change make it more than ever necessary for the international community to make a strong commitment to addressing them.
At a time when many of these expressions of violence and devastation are the result of global causes, it would be injudicious to strive to impose painful or insufficiently local responses to such challenges. The international community must rise to the occasion, consolidate its frameworks for joint action andstrengthen global governance in order to resolve these serious problems.
Today, millions of people are directly affected by violence and armed conflict. Hundreds of thousands have been killed and thousands of others injured, and millions of displaced persons have been forced to flee their homes and risk their lives in search of peace. We should never consent to idly stand by when faced with such tragedy and devastation, in the midst of an indifference out of which we are shaken only exceptionally, when a memorable image moves or strikes us. Such an image — and this is the greatest tragedy — may be sadly representative of the fate of tens or hundreds of thousands of human beings whose lives and sad destinies we will never know. “Wasted lives” was how Polish philosopher Zygmunt Bauman, the father of “liquid modernity”, described them in his outstanding essay. It is only right to recall here that the world bade Bauman farewell earlier this year.
Unfortunately, human trafficking networks, which take advantage of human despair and vulnerability, emerge in those contexts, promising people a non-existent future. In the face of this scourge, all countries gathered here must redouble their efforts to combat all forms of trafficking, including human trafficking. All States must cooperate in order to put an end to all such heinous practices, which denigrate their victims and strip them of their basic humanity in service of the interests of global criminal and terrorist networks, and in order to promote the growth and social development of nations.
Let us call a spade a spade: inequality remains the main cause of most of the difficulties and threats that we face. We all know that, with the current advances in science and technology, poverty and hunger are unacceptable, and issues stemming from poor organization and the inequitable distribution of power and national and international resources are the cause of their unjustifiable persistence. For that reason, we reiterate that the rule of law and development are inextricably linked and mutually reinforcing. Both are therefore essential to sustainable development at the national and international levels.
Uruguay fully endorse the 2030 Agenda for Sustainable Development and the commitment to leave no one behind. It pledges its unqualified support for that commitment, without any preconditions. It is a commitment that can be undertaken in a straightforward manner by a country such as ours, which throughout its history has made the fight against abandonment one of the marks of its identity and succeeded in building, from a relatively early stage, a reasonably integrated society with a significant degree of social cohesion, although not without having to confront challenges and difficulties.
In July, at the High-level Political Forum on Sustainable Development, my country, for the second year in a row, submitted its voluntary national report on the 2030 Agenda for Sustainable Development, which involved carrying out a regular process of consultations and interinstitutional coordination with the participation of the Government, academia, civil society, the private sector and international organizations, with respect to its implementation of the Sustainable Development Goals.
However, there is an issue on the United Nations agenda that is even more vital for Uruguay — disarmament as a prelude to peace. The international community must be committed to actively seeking effective solutions to this global problem. The growing threat of terrorism and the challenge it poses to the international community as a whole, the risk of the potential use of weapons of mass destruction by terrorist groups, and the acquisition and use of conventional weapons and the links of such weapons with transnational crime have made the failure to disarm one of the greatest threats facing humankind . It is therefore a matter of deep concern. Controlling the international arms trade is an urgent necessity, given that trafficking and arms deals with warring parties in conflicts contribute directly to the suffering and murder of civilians.
For that reason, the accession to and ratification of international instruments intended to protect civilians, such as the historic Arms Trade Treaty, are a great contribution to that end. And let me repeat here in the General Assembly something that has already been mentioned in the Security Council. According to the Stockholm International Peace Research Institute, 74 per cent of the total volume of arms exports in the period 2011-2015 was carried out specifically by the five permanent members of the Security Council. Similarly, military spending in 2016 was $1.69 trillion, which was higher than in 2015.
We should ask ourselves how many needs could have been met had those funds been redirected to the economic and social development of countries. The possession of nuclear weapons and the delay in disarmament by the States that possess them also endanger and threaten the world’s stability and human security. If the proliferation of nuclear weapons overtakes diplomacy, the consequences will be devastating. Diplomacy, diplomacy and more diplomacy: that is the path that we must take.
The use and threat of use of nuclear weapons constitute a crime against humankind and a serious violation of international law, including international humanitarian law, as well as of the Charter of the United Nations. The only guarantee against the use and threat of use of those weapons is their explicit prohibition and total elimination. Nevertheless, far from abandoning their weapons programmes, the nuclear Powers continue to improve and actively modernize their nuclear arsenals. Data from specialized organizations indicate that nine countries have more than 17,000 nuclear weapons, of which approximately 2,000 are on high alert, ready to be launched at a moment’s notice.
Uruguay welcomes the success of the United Nations conference that negotiated a binding instrument to ban nuclear weapons and bring about their total elimination. It concluded with the adoption of the historic Treaty on the Prohibition of Nuclear Weapons, recently opened to all States for signature, and to which Uruguay has just acceded. In that regard, we call on all countries to sign the instrument, which aims to ensure a dignified life for future generations and avoid a humanitarian catastrophe.
As part of its concern about the development of nuclear weapons, Uruguay expresses its strong condemnation of North Korea’s nuclear tests and ballistic-missile launches and urges that country to abandon its existing nuclear programmes in a complete, verifiable and irreversible way, putting an immediate end to all related activities, including launches using ballistic-missile technology, and other acts of provocation.
In the same vein, we urge that country to respect the relevant resolutions of the Security Council and return to the Treaty on the Non-Proliferation of Nuclear Weapons, which it abandoned in 2003, and the International Atomic Energy Agency safeguards regime. However, we also urge all countries, in particular the great United States, to avoid the verbal escalations that have always preceded major tragedies throughout history and weigh every word in a responsible manner, eschewing all violent rhetoric. A dynamic of antagonism often makes it impossible to stick to the facts.
In addressing the 3rd meeting of the General Assembly at its seventy-second session, our Secretary- General, Mr. Antonio Guterres, made reference to “sleepwalking our way to war”, inspired by the eloquent title recently used by the historian Christopher Clark to describe how human beings and nations marched into the tragedy of the First World War, dazed and confused by mutual misunderstandings and unheeded warnings. When they became aware of the outcome, it was too late.
Just three months before ending its term as a non-permanent member of the Security Council, Uruguay wishes to emphasize once again that it is firmly convinced of the importance of focusing its efforts on protecting civilian populations in all conflict zones by using different modalities, through peacekeeping operations and the delivery of humanitarian assistance, by, inter alia, protecting hospitals and medical personnel and denouncing flagrant violations of human rights.
In the current context of crisis, we wish to acknowledge the bravery and altruism of humanitarian personnel as they continue to assist, at the risk of their own lives, those in need in conflict situations. We understand that the best way to honour humanitarian workers, who have saved thousands of lives in numerous settings, is to devise successful policies and reach agreement within the framework of the United Nations to bring about the immediate cessation of attacks on civilians, while making possible the delivery of humanitarian assistance to those in conflict situations. We are concerned at the increasing number of attacks on and deliberate bombings of civilians, humanitarian workers and civil infrastructure such as hospitals, schools and markets, all of which are serious human rights violations.
The ultimate atrocity is when defenceless human beings are attacked while they are assisting other defenceless human beings at the worst times and in the worst places. Not only should we emphatically condemn this, but we should also adopt resolutions to protect victims and bring perpetrators to justice. Uruguay once again calls for full compliance with Security Council resolutions, especially resolution 2286 (2016), and the establishment of effective mechanisms for itsimplementation. I wish to reiterate that this kind of attack against civilian targets, disguised as collateral attacks, should never be tolerated.
It is undeniable that we are experiencing deep- seated changes in the kinds of conflicts we are seeing. The increasing presence of terrorist organizations and non-State actors spreads fear among populations and disproportionately undermines the rights of women and children. History has shown us that there is a constant pattern in terms of conflicts in the world, regardless of region or religion. Women and girls are those who suffer the consequences most. War invades their lives, threatening their sense of security.
In this context, as an elected member of the Security Council, a country with a long-standing participation in various peacekeeping operations and an active troop contributor, Uruguay is intent on fighting sexual exploitation and abuse in armed conflicts. We are deeply committed to the zero-tolerance policy. We reiterate our support for this policy and are working very hard to prevent new cases of abuse and sexual exploitation in peacekeeping operations, with the understanding that a single case is one too many.
For more than 50 years, Uruguay knew what it was like to be outside the most important decision-making body in the world. That is why we believe it is vital that the issues taken up by the Security Council be public knowledge for all Members of the United Nations. What is discussed there is of such importance that all States present here today should be aware of what goes on behind closed doors. That is why Uruguay will continue working towards more transparent and inclusive working methods in the United Nations within the framework of the Accountability, Coherence and Transparency group, as well as in other multilateral contexts. As a signatory to the Charter of the United Nations, Uruguay emphasizes its commitment to the purposes and principles of the United Nations while committing itself to working tirelessly to sustain those principles, which we believe are vital for building a safer and more prosperous future.
We cannot even think of peace in the world if the international community does not make a serious commitment to disarmament and non-proliferation. Any progress in disarmament and non-proliferation — be it serious commitments; gradual, effective, specific steps forward; or results — must be welcomed and celebrated as a tremendous achievement of the United Nations.
We wish to conclude our statement by highlighting the overarching historical significance of the peace process that has been gaining ground in Colombia and putting an end to the armed conflicts that divided it, drowning it in pain and blood for many long decades. As Uruguayans, as Latin Americans and, in this case, as the then President of the Security Council, we are pleased and proud to have made a modest contribution to the building of peace in Colombia. This is the best example we have when we talk about specific results.
It is our Latin America that we have made a region of peace today. The great note of hope that has sounded when this ceasefire and the peace agreement were reached gives us the enthusiasm we need to take on the new and difficult missions in other parts of the world in which the way out often seems difficult to see. Latin America has single-mindedly rejected all attempts to resolve internal conflicts in Latin America, no matter how intense they are, through military intervention.
In the historical experience of our continent, such interventions have only left a trail of lasting violence, poverty and instability. Latin America is united as a block against interventionist war-mongering endeavours that are neither rational nor prudent.
I would like to reiterate once again our emphatic rejection of the unfair blockade which, after 55 years, is still looming over our sister Republic of Cuba, and we express our sympathy and condolences in connection with the victims of the hurricanes and earthquakes that recently affected the region.
In conclusion, achieving a sustainable planet and a decent life requires the effective use of existing resources so that we can live in peace and security and our legacy can be a habitable world for future generations.